Title: From Thomas Jefferson to William C. C. Claiborne, 18 March 1804
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
            Dear Sir
            Washington Mar. 18. 04.
          
          It is understood that under the former government of Louisiana there was an appeal in judiciary matters from the Governor to the Governor genl. at Cuba. the writer of the inclosed probably presumed that this was now to the President of the US. this is an error. no authority has as yet been constituted paramount that of the Governor. while such is the situation I have thought it best in such cases to remand the cases to yourself for a second consideration in the nature of a bill of review. so that instead of the party’s right of appeal to another authority will be substituted a right of reconsideration by the same—in this case the remanding is to be considered as a measure of course, and as not conveying in the slightest degree an opinion or even a suspicion that there is or is not error in the first proceedings. with this view I now send you the inclosed papers, & only desire that your ultimate decision may be communicated to the party with such a statement of the grounds of decision as, if he be reasonable, ought to be satisfactory to him.
          The H. of R. yesterday passed the Louisiana bill with an amendment which is now to go back to the Senate. it provides for an early admission to representative government in the state of Orleans, and an annexation of the residue of Louisiana to the Indiana government. the dividing line is the parallel of latitude 10. miles North of Natchitoches. the law commences 6. months hence, & till then the present government continues. I think the bill will pass the other house nearly in this form.
          Accept my friendly salutations and assurances of great esteem & respect.
          
            Th: Jefferson
          
        